FILE COPY



                                                    01-12-00660-CR

                IN THE SUPREME COURT OF TEXAS

                                        NO. 13-0882


       SERVICE EMPLOYEES INTERNATIONAL UNION LOCAL 5, DAN
           SCHLADEMAN, AND SUSAN STRUBBE, PETITIONERS

                                               V.

 PROFESSIONAL JANITORIAL SERVICE OF HOUSTON, INC., RESPONDENT

               No. 2007-27181 in the 61st District Court, Harris County


                                      BILL OF COSTS

Petition for Writ of Mandamus

Type of Fee                 Charges     Paid            By
Miscellaneous Motion        $10.00      $10.00          Paid by Prof'l Janitorial Serv. of Houston, Inc.
Miscellaneous Motion        $10.00      $10.00          Paid by SCOTUS Blog
Motion for Rehearing        $15.00      $15.00          Paid by Serv. Employees Int'l Union, et al.
Miscellaneous Motion        $10.00      $10.00          Paid by Serv. Employees Int'l Union, et al.
Miscellaneous Motion        $10.00      $10.00          Paid by Prof’l Janitorial Serv. of Houston, Inc.
Miscellaneous Motion        $10.00      $10.00          Paid by Serv. Employees Int’l Union, et al.
Miscellaneous Motion        $10.00      $10.00          Paid by Prof’l Janitorial Serv. of Houston, Inc.
Miscellaneous Motion        $10.00      $10.00          Paid by SCOTUS Blog
Miscellaneous Motion        $10.00      $10.00          Paid by SCOTUS Blog
Petition for Review Filed   $145.00     $145.00         Paid by Serv. Employees Int'l Union, et al.


Balance of costs owing to the Supreme Court of Texas:      0.00



It is further ordered that petitioner, Service Employees International Union Local 5,
Dan Schlademan, and Susan Strubbe, pay all costs incurred on this petition.




                                          Page 1 of 2
                                                                                         FILE COPY




       I, BLAKE A. HAWTHORNE, CLERK of the Supreme Court of Texas, do hereby
certify that the above and foregoing is a true and correct copy of the cost bill of the Supreme
Court of Texas, showing the charges and payments, in the above numbered and styled cause, as
the same appears of record in this office.
                                              with the seal thereof annexed, at the City of Austin,
                                              this the 5th day of May, 2015.
                                              BLAKE A. HAWTHORNE, Clerk



                                              By Monica Zamarripa, Deputy Clerk




                                             Page 2 of 2